DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims:
The reply filed on 9/15/2020 amended claims 11, 12, and 14, cancelled claims 1-9 and 15-20, and added new claims 21-26. Claims 10-14, and 21-26 are currently pending herein.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with John Letchford (Applicant’s representative) on 7/16/2021.
The application has been amended as follows: 
In the Claims:
Replace Claim 10, line 9, with the following: 
the cover panel;
further comprising a fastener for releasably holding the first and second lateral panels in a respective folded position;
wherein in the respective folded positions a bottom edge of the first lateral panel extends outwardly from the first lateral side of the cover panel and a bottom edge of the second lateral panel extends outwardly from the second lateral side of the cover panel at an angle of 10-20 degrees relative to the bottom end of the cover panel.
	Replace Claim 21, with the following:

	Replace Claim 24, with the following:
The foldable vehicle wheel well covering of claim 10, wherein the first and second lateral panels each have a width measuring 18 to 32 inches and a height measuring 7 to 19 inches in an unfolded state.
Cancel Claims 14 and 26.
Allowable Subject Matter
Claims 10-13, and 21-25, are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record when taken alone or in combination with another does not teach or fairly suggest at this time at least, among other limitations: A foldable vehicle wheel well covering comprising: a cover panel for covering a vehicle wheel well; a base panel extending from the cover panel and foldably connected to a bottom end of the cover panel about a first direction for forming a supporting base and supporting the cover panel; a first lateral panel foldably connected to the cover panel about a first lateral side of the cover panel; and a second lateral panel foldably connected to the cover panel about a second lateral side of the cover panel, further comprising a fastener for releasably holding the first and second lateral panels in a respective folded position; wherein in the respective folded positions a bottom edge of the first lateral panel extends outwardly from the first lateral side of the cover panel and a bottom edge of the second lateral panel extends outwardly from the second lateral side of the cover panel at an angle of 10-20 degrees relative to the bottom end of the cover panel, as claimed in Claim 10 (emphasis added to allowable limitations not suggested or taught by the prior art).
The prior art discloses similar examples of vehicle wheel well covers (see attached Notice of References cited). However, the prior art does not appear to teach or fairly suggest the combination of limitations of amended independent claim 1 as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M DOLAK/Primary Examiner, Art Unit 3618